Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 1 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 2 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 3 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 4 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 5 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 6 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 7 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 8 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document      Page 9 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document     Page 10 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document     Page 11 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document     Page 12 of 13
Case 19-17083-elf   Doc 6   Filed 11/11/19 Entered 11/11/19 12:03:53   Desc Main
                            Document     Page 13 of 13
